FORM 10-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 29, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-31051 SMTC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0197680 (IRS Employer Identification Number) 635 Hood Road, Markham, Ontario, Canada (Address of Principal Executive Offices) L3R 4N6 (Zip Code) Registrant’s telephone number, including area code: 905-479-1810 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, par value $.01 per share NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
